DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings submitted on 09/18/2019 have been accepted by the examiner.  

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s attorney Jeffrey Pearce (Reg. No. 34,729) on 05/18/2021. 
Claims 1, 2, 5 and 8-10 have been amended as follows: 

In the Claims:
1. 	A wireless communication method, comprising: 
dividing a to-be-transmitted signal into (n+1) packets using a key pre-agreed to by a transmitter and a receiver, where n is a positive integer, said to-be-transmitted signal comprising a regular signal and a tag signal, said tag signal forming an authentication signal; 
when a difference between an amplitude value of the regular signal and an amplitude value of the tag signal does not meet a first pre-determined requirement, determining first power parameter adjustment factors of the n packets preceding an (n+1)th packet; 

adjusting 
transmitting the to-be-transmitted signal after said power adjustment.

2. 	The method of claim 1, further comprising repeatedly determining and readjusting the first power parameter adjustment factors until the difference between the amplitude value of the regular signal and the amplitude value of the tag signal meets the first pre-determined requirement and an error rate of the regular signal meets a second requirement.

5. 	A method for wireless communication reception, comprising: 
receiving a signal sent by a transmitting device, said signal comprising a regular signal and a tag signal and including packets grouped according to a pre-agreed key according to which 
computing a test statistic based on the power of each of the packets; and
identifying the tag signal by comparing the test statistic to a predetermined threshold value.

8. 	A wireless communication transmitting device comprising: 
a) a dividing unit, configured to divide a to-be-transmitted signal into (n+1) packets, comprising an (n+1)th packet and n packets preceding the (n+1)th packet, by using a pre-agreed key, where n is a positive integer, said to-be-transmitted signal comprising a regular signal and a tag signal, said tag signal forming an authentication signal; 
factors for the n packets if a difference between an amplitude value of the regular signal and an amplitude value of the tag signal fails to meet a threshold requirement; 
c) a second determining unit, configured to determine a second power parameter adjustment factor for the (n+1)th packet according to an energy-limited condition of the to-be- transmitted signal power; 
d) an adjusting unit, configured to perform power adjustment according to the corresponding power parameter adjustment factors; and 
e) transmitting unit, configured to send the to-be-transmitted signal after power adjustment.

9. 	The transmitting device according to claim 8, in which the first determining unit is further configured: 
to obtain initial values of the first power parameter adjustment factors in an initialization phase; and 
to repeatedly determine and readjust the first power parameter adjustment factors until the difference between the amplitude value of the regular signal and the amplitude value of the tag signal meets a first pre-determined requirement and an error rate of the regular signal meets a second requirement.

10. 	The transmitting device according to claim 9, in which the second determining unit is further configured to determine the second power parameter adjustment factor by subtracting a sum of transmission power of the n packets preceding the (n+1)th packet from the to-be-transmitted signal power.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: [ dividing unit, configured to…; first determining unit, configured to…; second determining unit, configured to…; adjusting unit, configured to…] in claim 8, [ first determining unit is further configured to…] in claim 9, and [ second determining unit is further configured to…] in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
A prior art of record Baras et al. (US 2013/0163761 A1), directed towards to provide an authentication scheme which permits concealment of the authentication from a bystander so that the bystander cannot detect anomalies of a transmitted signal or experience changes in his/her own performance as a result of the authentication (Baras: ¶ [0016]), Message b={b1, ... bm}, where the message to be transmitted is formulated. Upon constructing the message b to be transmitted, the logic flows to block 44" Message Encodings, f(b)” in which the message is encoded. Further, in block 46 “tag generation t, g(sk), the tag signal t is generated in accordance with the tag generation function g (Baras: ¶ [0071]), “transmitting X, the tagged signal is transmitted via the transmitting 
and message recovery are performed at the physical layer 30 of the receiver's OSI (Baras: ¶ [0073]), receiver 14 receives and analyzes the received communication signal Z to make a decision on the
authenticity of the signal (sender) (Baras: ¶ [0078]), tag is generated from the message and the secret
key shared between the sender 12 and aware receiver 14 (Eq. 15). When the message is recovered without error, the aware receiver 14 may generate the tag because he/she has the secret
key (Baras: ¶ [0080]) and test statistic is obtained by match filtering the residual r, with the estimated tag t, in the matched filter (See Baras: ¶ [0085]).
Another prior art of record, Xiaofu et al. (CN 104168562 A), physical layer authentication method based on multi-carrier transmission, which utilizes the reciprocity and randomness of multi-carrier channel phase response to realize identity authentication of both communication parties, and ,and is at the physical layer to the communication side (Xiaofu: [Page 2, Summary, Para. 1]), Alice sends an excitation signal to Bob, and after receiving the excitation signal, Bob sends a signal encapsulating the shared key to Alice, and Alice verifies the signal according to the received signal and the shared key (Xiaofu: [Page 5]), Bob feeds back Alice a response signal encapsulating the key k B =[k 1 ,...,k M ] according to the received signal r B (t) and the phase difference Δθ i1 between the
subcarriers…Alice authenticates according to the signal y and the shared key k in step 2, and the
authentication process involves the threshold τ (Xiaofu: [Page 6]).
Finally, prior art of record, Das et al.(US 2011/0183683 A1), discloses a system and method for receiving, by a first mobile station, a signal transmitted from a second mobile station and addressed to a communication device … a range from the first mobile station to the second mobile station is estimated based at least in part on a measured signal strength of the received signal (Das: [Abstract]), a signal strength of a signal received by the first mobile station may be measured (Das: ¶ 
However, the prior art of record does not explicitly disclose all the limitations recite in independent claims and the combination of their features recited thereon. With respect to independent claims 1 and 8, the prior art of record does not disclose at least when a difference between an amplitude value of the regular signal and an amplitude value of the tag signal (i.e. authentication signal) does not meet a first pre-determined requirement, determining first power parameter adjustment factors of the n packets preceding an (n+1)th packet, determining a second power parameter adjustment factor for the (n+1)th packet and an energy-limited condition of the to-be-transmitted signal power, and adjusting power of the respective (n+1) packets based on the corresponding power parameter adjustment factor before transmitting the adjusted signal. With respect to independent claim 5, the prior art of record does not explicitly disclose receiving a signal comprising a regular signal and a tag signal and including packets grouped according to a pre-agreed key according to power of each of the packets, calculating test statistic on the basis of the power of each of the packets, and then isolating the authentication signal by comparing the test statistic, that is calculated the on the basis of power of each packet, to a predetermined threshold value. Therefore, Baras, Xiaofu and Das individually and/or in combination fail to disclose all the limitations recited in the independent claims and the combination of features recited thereon. 



9. 	Dependent claims are allowed in view of their respective dependence from claims 1, 5 and 8. 

10.	Claims 1-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494
                                                                                                                                                                                                                                                                                                                                                                                                       
/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        5-19-2021